Citation Nr: 1401511	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  11-11 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for a nervous condition.

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to June 1971.  

This appeal to the Board of Veterans' Appeals (Board) arises from a February 2010 rating decision of the Wichita, Kansas Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDINGS OF FACT

1.  In a February 1972 rating decision, the RO denied entitlement to service connection for nervous condition.  The Veteran was notified of this decision and of his appellate rights by letter dated March 6, 1972.  He did not appeal.

2.  Additional evidence was received in April 1972, within one year of the February 1972 rating decision.  The claim was readjudicated and again denied in an April 1972 rating decision.  The Veteran was notified of this decision and of his appellate rights by letter dated April 27, 1972.  He did not appeal.

3.  The RO again denied entitlement to service connection for nervous condition in May 1990.  The Veteran was notified of this decision and of his appellate rights by letter dated July 6, 1990.  He did not appeal.

4.  Evidence associated with the record since the May 1990 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for nervous condition.  

5.  Resolving reasonable doubt in the Veteran's favor, the evidence shows that he has a current acquired psychiatric disability, diagnosed as generalized anxiety disorder (i.e. a nervous condition), which is related to bullying he experienced in service.  


CONCLUSIONS OF LAW

1.  The May 1990 RO decision that denied entitlement to service connection for nervous condition is final.  38 U.S.C.A. § 7104 (West 2002). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for nervous condition.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159 (2013).

3.  The criteria for entitlement to service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable disposition of the claim to reopen and the claim for service connection on the merits, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Claim to Reopen

In a February 1972 rating decision, the RO denied service connection for nervous condition, finding that only an "inadequate personality" was diagnosed in service and that this condition was a constitutional or developmental abnormality, which was not a service-connectable disability.  The Veteran was notified of this decision and of his appellate rights by letter dated March 6, 1972.  He did not appeal.

Additional evidence was received in April 1972, within one year of the February 1972 rating decision.  The claim was readjudicated and again denied in an April 1972 rating decision.  The Veteran was notified of this decision and of his appellate rights by letter dated April 27, 1972.  He did not appeal.

The RO again denied entitlement to service connection for nervous condition in May 1990.  The Veteran was notified of this decision and of his appellate rights by letter dated July 6, 1990.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7104.  

Subsequently, during an October 2011 evaluation, a VA social worker noted that the Veteran had been receiving longstanding treatment for generalized anxiety disorder and found that the Veteran's problems with anxiety developed as a result of his being harassed and bullied while in service.  The newly received evidence relates to unestablished facts necessary to substantiate the claim (i.e. the bullying events in service, the current diagnosis of acquired psychiatric disability, and the presence of a nexus between the bullying and the current disability).  It also raises a reasonable possibility of substantiating the claim as it supports the presence of all the elements necessary to establish service connection.  Accordingly, new and material evidence has been received and the claim for service connection for nervous condition may be reopened.   38 C.F.R. § 3.156(a).   

B.  Service connection for acquired psychiatric disability

As alluded to above, the evidence, exemplified by the October 2011 social worker's evaluation, shows that the Veteran has a current acquired psychiatric disability, predominantly diagnosed as generalized anxiety disorder.  Also, the Veteran has specifically reported that he was victimized by persistent bullying in service.  Although there is no documentation of actual events involving bullying, the Veteran has credibly reported that he was afraid to report the bullying activity for fear of reprisals.  Also, the October 2011 social worker affirmatively found that the Veteran likely would have been a target for bullying due to his history of cognitive development disability, his borderline intellectual functioning, and his anger/impulse control problems.  Thus, in the absence of evidence tending to indicate that the Veteran was not bullied and in the absence of evidence establishing the Veteran's account as not credible, reasonable doubt will be resolved in his favor.  38 C.F.R. § 3.102.  Consequently, the bullying in service has been reasonably established.  

Additionally, the October 2011 social worker affirmatively opined that the Veteran's current anxiety disorder developed as a result of him being harassed and bullied in service, thus indicating the presence of a nexus between the current disability and the bullying in service.  There is no evidence of record to the contrary (i.e. evidence indicating that the Veteran's current anxiety disorder is not related to bullying suffered in service).  Thus, the weight of the evidence is clearly in favor of the presence of this medical nexus.  Accordingly, as all necessary elements of the claim have been established, service connection for an acquired psychiatric disability is warranted.   38 C.F.R. § 3.303; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

ORDER

New and material evidence having been received, the claim for service connection for nervous condition is reopened.

Service connection for an acquired psychiatric disability is granted.  

____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


